Exhibit 10.44
                                                                                                                   
April 28, 1994
 
 

Mr. James J. O'Connor
Chairman and
  Chief Executive Officer
Commonwealth Edison Company
P.O. Box 767
Chicago, IL 60690

Dear Mr. O'Connor:

            The purpose of this letter is to describe the benefits to which you
will be entitled as a result of being a member of the Board of UAL Corporation
(the "Corporation") at the time of the closing of the Employee Investment
Transaction (the "Transaction").

Pension Benefit

            You will not be entitled to any payments under the Corporation's
Retirement Plan for Outside Directors (the "Plan") until you retire or otherwise
terminate your service as a director. Following your retirement or termination
of service, you will be entitled to an annual benefit of $20,000, payable in
quarterly installments of $5,000 each. 1/ The quarterly installment will be
payable on or about the fifth day of each November, February, May and August,
commencing with the first such date to occur following the date you leave the
Board. Payments will continue until the earlier of the date on which you receive
the 120th quarterly installment (the "Final Payment Date") or your death, except
that if you are age 67 at the time you leave the Board, you will be deemed to
have retired from the Board and payments will continue until your death without
regard to the Final Payment Date. Further, if your death occurs prior to the
Final Payment Date, your surviving spouse, if any, will be entitled to receive
quarterly payments in the same amount and at the times described above until the
earlier of the Final Payment Date or her death.

____________________

1/    The $20,000 and $5,000 amounts represent the maximum Plan benefit as
       currently in effect. If the director's annual retainer at the time of
your
       retirement or termination of service is greater than $20,000, then the
amount
       of such retainer shall be the amount of your annual benefit and the
quarterly
       installment amount shall be 25% of the annual benefit.
 

            The Corporation has established a trust to provide a source of funds
for the payment of benefits under the Plan, which will become irrevocable upon
closing of the Transaction. The assets held under the trust are expected to be
sufficient to pay all benefits due under the Plan, and the trust will purchase
an annuity contract at the time you leave the Board which provides for a stream
of payments that correspond to your benefit payments. In any event, if the trust
assets are insufficient to pay all benefits due under the Plan, the Company
remains primarily liable to make the benefit payment, as well as to make
additional contributions to the trust to fund future benefit payments. Copies of
the Retirement Plan for Outside Directors and the related Trust Agreement are
included with this letter at Tabs 2 and 3.

Travel Privileges

            Upon closing of the Transaction, you will continue to be entitled to
receive the travel privileges (including the associated full tax "gross up")
available to directors immediately prior to the closing.

            Specifically, you, your spouse and each of your children under age
22 (under age 25, if a full-time student) will be entitled to complimentary,
unlimited positive space travel on United Airlines, which if requested includes
first class travel. Tickets will be written on normal ticket stock at the
applicable full fare in whichever class of service is requested at the time the
tickets are obtained from a United ticket office. For purposes of this travel
benefit, "first class travel" means the highest class of service then available
on a particular flight, even if not then designated as "first class."

            The value of such travel will be imputed to your income for tax
purposes. Shortly after the end of each calendar year, the Corporation will
prepare and send to you an IRS form 1099 (or the appropriate IRS form then
applicable) reporting the amount of this imputed income together with a check in
an amount calculated to reimburse you for the federal and state income taxes due
with respect to this imputed income (as well as the taxes due with respect to
the "gross up" payment made in the preceding year). Tax reimbursements will be
calculated at the highest federal and applicable state marginal tax rates then
in effect. In general, the intent of this travel privilege, including the tax
gross-up, is to provide you, your spouse and your eligible dependents with
unrestricted travel on United Airlines on a no-cost basis.

            You will be assigned a special credit card number. You and your
spouse will each be issued a special Air Travel Credit Card for use at any
United ticket office to obtain tickets for travel on United. The card will also
entitle you and your spouse to use of the Red Carpet Rooms and first class
lounges of United Airlines, or whatever private rooms and lounge facilities
United Airlines offers its passengers in the future.

            A private reservations number (800/336-3369) will be located in
United's Washington, D.C. reservations office (Congressional Desk) and will be
available on a 24-hour basis. Special agents will handle director calls and a
permanent reservations record will be maintained for you containing the names of
family members eligible for complimentary travel. The Congressional Desk will
also make reservations for you and family members on other airlines as well as
United.

Cargo Privileges

            You, your spouse and your dependents eligible for travel privileges
(as described above) are also entitled to complimentary cargo carriage on United
Airlines. The complimentary cargo carriage is limited to 2,500 pounds per year
for personal goods only (not business related). The goods will be shipped as
general freight. The applicable general freight charge will be imputed to your
income for tax purposes. United will make a tax "gross-up" payment to you to
reimburse you for the federal and state income taxes due with respect to the
cargo privilege in the same manner as described above with respect to travel
privileges.

            To ship personal goods via air freight on United Airlines the
following procedures should be followed:

    *         Call 1-800-825-8671. This is the United Airlines Cargo Service
Center premier desk.

    *         Give the agent the applicable account number, which is 7085245.

    *         Tell the agent the item(s) to be shipped, the originating city,
the destination, and

the desired date of shipment.

The agent will provide information regarding available flights, answer
questions, provide instructions as to where the material should be delivered by
you for shipment, and provide all other information necessary to make sure the
shipment is ready for transport.

On a quarterly basis, you will receive a report from United Airlines which will
contain year-to-date information on how much of the 2,500 pound limit has been
used and the value attributed to it. Any shipment(s) that exceed(s) the 2,500
pound annual limit will be billed at regular general freight charges.

General

If at any time the travel and cargo transportation benefits as described in this
letter provided to you are different from the travel and transportation benefits
provided to the then current directors or the Chairman, CEO or President of the
Corporation, you will have the choice between your benefits and their benefits,
whichever you consider more favorable. When used in this letter with respect to
travel and transportation benefits, the term "United Airlines" is intended to
include the Corporation, United Airlines, and any and all other subsidiaries and
affiliates of the Corporation at any time providing travel, cargo or other air
transportation services to the public; any successor by merger or consolidation
of the Corporation or United Airlines; any entity that acquires any substantial
portion of the route system of any of the foregoing as part of a spin-off to
stockholders of the Corporation; or any successor or assign of United Airlines
in a "Successorship Transaction" as defined in Section 1.D of the United-ALPA
Collective Bargaining Agreement as to be in effect upon closing of the
Transaction (or any similar type of successorship entity under any similar
provision of any collective bargaining agreement entered in replacement or upon
renewal thereof).

Please contact the office of the Corporate Secretary of the Corporation
(708/952-5564) if you have any questions regarding the benefits or privileges
described in this letter.

Any costs you incur to enforce the above benefits and privileges, including
attorneys' fees and expenses, will be reimbursed to you by the Corporation. This
letter is intended as a contract between the Corporation and you, as
contemplated by resolutions adopted by the Board of Directors of the Corporation
on March 24, 1994. A copy of these resolutions is included with this letter at
Tab 4.

                                                                                                                       
Sincerely,

                                                                                                                       
UAL CORPORATION

                                                                                                                       
By: /s/ Francesca M. Maher